Title: Credentials of the Massachusetts Delegates, 10 December 1776
From: Massachusetts Council
To: Adams, John


     In Council Decr: 10th: 1776
     Whereas, John Hancock, Samuel Adams, John Adams, Robert Treat Paine, Elbridge Gerry, Francis Dana, and James Lovell Esqrs. have been chosen by joint Ballot of the two Houses of Assembly to represent the State of the Massachusetts Bay in New England in the American Congress until the first day of January Anno Domini 1778.
     Resolved, That they, or any three or more of them are hereby fully impowerd with the Delegates from the Other American States to concert, direct and Order such other further Measures as shall to them appear best calculated for the Establishment of right, and Liberty to the American States upon a Basis permanent and secure against the Power and Art of the British Administration for prosecuting the present War, concluding Peace, contracting Alliance, Establishing Commerce, and guarding against any future Encroachments and Machinations of their Enemies with power to adjourn to such times and places as shall appear most conducive to the public safety and advantage.
     And the Secretary is hereby directed as soon as may be to signify to each of those Gentlemen their appointment with an attested Copy of this Resolve.
     sent down for Concurrence
     
      John Avery Dy Secy
     
      
     
      In the House of Representatives Decr. 10. 1776
     
     Read and Concurred
     
      Saml. Freeman Spr. P. T.
     
     
     Consented to by the Major Part of the Council
     
      a true Copy attest Jno. Avery Dpy Scy
     
    